Order entered January 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01304-CV

                           PARKWAY INWOOD, L.P., Appellant

                                               V.

                  FIRST BANK & TRUST COMPANY, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                                           ORDER
       We GRANT appellant’s January 19, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by MARCH 6, 2015. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE